DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5, 7, 8, and 11 are objected to because of the following informalities:
Claim 3, lines 4-5, recites “the wheel element” which should be changed to --the rotatable wheel element-- to maintain consistent claim terminology.
Claim 4, line 3, recites “the wheel element” which should be changed to --the rotatable wheel element-- to maintain consistent claim terminology.
Claim 4, line 4, recites “the wheel element” which should be changed to --the rotatable wheel element-- to maintain consistent claim terminology.
Claim 5, line 2, recites “the wheel element” which should be changed to --the rotatable wheel element-- to maintain consistent claim terminology.
Claim 7, lines 1-2, recites “the wheel element” which should be changed to --the rotatable wheel element-- to maintain consistent claim terminology.
Claim 8, line 2, recites “the wheel element” which should be changed to --the rotatable wheel element-- to maintain consistent claim terminology.
Claim 11, line 2, recites “the wheel element” which should be changed to --the rotatable wheel element-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the head part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the head part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 3, recites “an angle” which is indefinite because it is unclear what the difference is between the angle from claim 12 and the angle from claim 1, line 12.  How are the two angles different from each other or related to each other?
Claim 12, line 3, recites “a longitudinal axis of the armrest” which is indefinite because it is unclear what the difference is between the longitudinal axis from claim 12 and the longitudinal axis from claim 1, line 13.  How are the two longitudinal axii of the armrest different from each other or related to each other?
Claim 13 recites the limitation "the head part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, lines 1-2, recites “a distance of the steering device” which is indefinite because it is unclear what the difference is between the distance of the steering device from claim 16 and the distance of the steering device from claim 1, lines 10-11.  Are there two separate distances?
Claim 16, line 2, recites “an end of the armrest can be varied” which is indefinite because it is unclear what the difference is between the end of the armrest from claim 16 and the end of the armrest from claim 1, line 11.  Does the armrest have two separate ends? 
Claim 17, lines 1-2, recites “an angle of the axis of rotation” which is indefinite because it is unclear what the difference is between the angle of the axis of rotation from claim 17 and the angle of the axis of rotation from claim 1, line 11.  Are there two separate angles?
Claim 17, line 2, recites “a vertical axis” which is indefinite because it is unclear what the difference is between the vertical axis from claim 17 and the vertical axis from claim 1, line 12.  Are there two separate vertical axii?
Claim 18, line 1, recites “an angle” which is indefinite because it is unclear what the difference is between the angle from claim 18 and the angle from claim 1, line 12.  Are there two separate angles?
Claim 18, lines 1-2, recites “a longitudinal axis” which is indefinite because it is unclear what the difference is between the longitudinal axis from claim 18 and the longitudinal axis from claim 1, line 12.  Are there two separate longitudinal axii?
Claim 18, line 2, recites “a longitudinal axis” which is indefinite because it is unclear what the difference is between the longitudinal axis from claim 18 and the longitudinal axis from claim 1, line 13.  Are there two separate longitudinal axii?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16-18 disclose the same claim limitations from claim 1, lines 9-13.  Claims 16-18 do not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US 7,654,359 B2) in view of Gayon et al. (US 11,285,850 B2).
Regarding claim 1, Ott et al. discloses a **[steering]** device for a vehicle, comprising: 
at least one rotatable wheel element (14), wherein a circumference (the outer circular surface of 14) of the rotatable wheel element can be at least partially grasped by fingers of a hand of a driver of the vehicle placed on the steering device, wherein the rotatable wheel element can be rotated about an axis of rotation (the axial centerline of 14), and wherein the steering device is attached to an armrest (1) of a vehicle seat (Column 2 / Line 51).
Ott et al. does not disclose that at least one of a distance of the steering device from an end of the armrest, an angle of the axis of rotation of the steering device relative to a vertical axis, and an angle of a longitudinal axis of the steering device relative to a longitudinal axis of the armrest can be varied.
Gayon et al. teaches an element (14, 18) that is attached to an armrest (12), and wherein at least one of a distance of the element from an end (12b) of the armrest, an angle (α; Figure 4) of the axis of rotation of the element relative to a vertical axis (A1), and an angle (β; Figure 1) of a longitudinal axis (the axial centerline of 12) of the element relative to a longitudinal axis (the axial centerline of 12) of the armrest can be varied for the purpose of providing an armrest module that allows greater variety in the adjustments to the position of the human-machine interface than armrests of the prior art, which allows better adaptation to the occupant of the vehicle seat (Column 1 / Lines 52-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering device of Ott et al. to have at least one of a distance of the steering device from an end of the armrest, an angle of the axis of rotation of the steering device relative to a vertical axis, and an angle of a longitudinal axis of the steering device relative to a longitudinal axis of the armrest can be varied for the purpose of providing an armrest module that allows greater variety in the adjustments to the position of the human-machine interface than armrests of the prior art, which allows better adaptation to the occupant of the vehicle seat, as taught by Gayon et al.
Regarding claim 2, Ott et al. discloses that the axis of rotation is aligned vertically (see Figure 2).
Regarding claim 3, Ott et al. discloses a head part (4), wherein the head part is arranged in a stationary manner relative to the armrest, and wherein the head part is arranged above the wheel element for the placement of a palm of the hand.
Regarding claim 4, Ott et al. discloses that the head part is at least in part height-adjustable (the part of 4 that connects to 3 is capable of being adjusted thus meeting the claim limitation) in order to space apart the fingers projecting downwards and the wheel element such that end regions (the fingertips) of the fingers grasp the wheel element.
Regarding claim 5, Ott et al. discloses that a base part (2) is arranged below the wheel element in a stationary manner relative to the armrest, the base part having at least partially integrated first function keys (6-9).
Regarding claim 7, Ott et al. discloses that the wheel element has finger grooves (the grooves on the outer circumference of 14 as shown in Figure 2) on the circumference.
Regarding claim 8, Ott et al. discloses that the wheel element can perform a rotary movement by an angle of rotation of up to 180° to the left or to the right (14 rotates about the axis of rotation thus meets the claim limitation).
Regarding claim 9, Ott et al. discloses that the rotary movement **[can be acted upon by a restoring force]**.
Regarding claim 10, Ott et al. discloses that the angle of rotation is **[adapted to a current driving speed of the vehicle]**.
Regarding claim 11, Ott et al. discloses that the head part, the base part, and the wheel element have an at least partially circular design (2, 14, and 4 all have curved portions thus are viewed as having an at least partially circular design).
Regarding claim 13, Ott et al. discloses that the head part and the base part are extended at a rear of the head part and base part towards the armrest for better support of a palm of the hand(as best understood, the location of elements 2 and 4 meet this claim limitation).
Regarding claim 14, Ott et al. discloses that the wheel element can perform a rotary movement by an angle of rotation of up to 40° to the left or to the right (14 rotates about the axis of rotation thus meets the claim limitation).
Regarding claim 15, Ott et al. discloses that the rotary movement can be acted upon by a damping force (17 is a friction lining which dampens movement of 14).
Regarding claim 16, Ott et al. in view of Gayon et al. discloses that a distance of the steering device from an end of the armrest can be varied (see the rejection of claim 1).
Regarding claim 17, Ott et al. in view of Gayon et al. discloses that an angle of the axis of rotation of the steering device relative to a vertical axis can be varied (see the rejection of claim 1).
Regarding claim 18, Ott et al. in view of Gayon et al. discloses that an angle of a longitudinal axis of the steering device relative to a longitudinal axis of the armrest can be varied (see the rejection of claim 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gayon et al. (US 11,285,850 B2) as applied to claim 5 above, and further in view of Peissner et al. (US 9,321,348 B2).
Regarding claim 6, Ott et al. in view of Gayon et al. discloses all of the limitations, see above, but does not disclose that second function keys are arranged on the head part, the first and second function keys being further vehicle functions, the further vehicle functions including at least one of light functions, turn signal functions, a parking function, a horn function.
Peissner et al. teaches function keys (12-14) that are arranged on a head part (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head part of Ott et al. in view of Gayon et al. to have second function keys arranged on the head part, as taught by Peissner et al., for the purpose of providing a structure that allows the user to operate and/or engage devices of the vehicle while grasping the steering device.  Once Ott et al. in view of Gayon et al. is modified by Peissner et al., the first and second function keys would be further vehicle functions and the further vehicle functions would include at least one of light functions, turn signal functions, a parking function, a horn function and the like.  It is noted that the function of a key/button can be changed to based on the desired functions of the user.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gayon et al. (US 11,285,850 B2) as applied to claim 1 above, and further in view of Linckh (DE 19956870 A1; see Applicant provided machine translation).
Regarding claim 12, Ott et al. discloses that the **[steering]** device is arranged in front of the armrest when viewed in a vehicle seat direction (see Figure 1) and extends relative to a longitudinal axis (the axial centerline of 1 in Figure 1) of the armrest with respect to a seat surface of the vehicle seat.
Ott et al. in view of Gayon et al. does not disclose that the steering device is pivoted outwards by an angle relative to a longitudinal axis of the armrest.
Linckh teaches a steering device (20) that is pivoted outwards by an angle (the angle between the axial centerline of 26 and the center of 20) relative to a longitudinal axis (the axial centerline of 26 in Figure 2) of an armrest (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ott et al. in view of Gayon et al. to be pivoted outwards by an angle relative to a longitudinal axis of the armrest, as taught by Ott et al., for the purpose of providing more area in front armrest to allow for easier egress and ingress from the vehicle seat.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Armo et al. (US 7,600,819 B2) discloses an armrest that is attached to a vehicle seat, a control lever is attached to one end of the armrest, the armrest is capable of rotating relative to the vehicle seat in four direction, and the armrest is capable of having the distance from the control lever to the vehicle seat adjusted in a longitudinal direction.
Wihinen (US 8,235,162 B2) discloses an armrest that has a control element attached to an end of the armrest, and the control element can rotate relative to the armrest.
Biskup (EP 0911548 A2) discloses an armrest attached to a vehicle seat, a joystick is attached to a retractable/extendable portion of the armrest, and the armrest is capable of rotating towards and away from the vehicle seat.
Hewak et al. (FR 3072914 A1) discloses an armrest that is movable between a stowed and deployed position relative to a vehicle seat, a control element pivotally attached to an end of the armrest such that the control element can rotate relative to the armrest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656